IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

WILLIE M. GRIFFIN,                       NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2893

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed November 17, 2016.

Petition for Writ of Habeas Corpus -- Original Jurisdiction.

Willie M. Griffin, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      Because petitioner is represented by counsel below, the petition for writ of

habeas corpus is dismissed as unauthorized. Logan v. State, 846 So. 2d 472 (Fla.

2003) (holding that generally, a criminal defendant cannot proceed pro se while

represented by counsel).

ROWE, MAKAR, and KELSEY, JJ., CONCUR.